Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 03/18/21, claims 1, 25 and 26; claim 28 has been cancelled and new claims 29-31 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the circumferentially extending wall” lacks proper antecedent basis.  For the purpose of examination the phrase “the unperforated circumferentially extending wall” is assumed.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-5, 7-11, 22-24, 26-27 and 29-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Pentecost (US 2002/0117108A1) teaches a drying system having a drum provided perforated sidewall and an air inlet plenum, and a solid non-perforated drum processing with no air flow (see para [0035]).  Pyke et al (US 2011/0140294) teaches a drum having substantially smooth, non-perforated cylindrical inner wall 68 (see Fig 3F and para [0054]) having a plurality of particle lifting flights 70.  However, in Pyke et al a hollow shaft, defining a flow path within the chamber and connected to a gas inlet, is not taught.  The closest prior art of record, EP’614 fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed comprising, inter alia, a cylindrical processing vessel rotatable about its axis comprising opposing first and second end walls and an unperforated circumferentially extending wall that extends from the first end wall to the second end wall so as to define a chamber for receiving the carrier particles and guest particles (see claim 1); or a cylindrical processing vessel rotatable about its axis comprising opposing first and second end walls and a circumferentially extending wall that extends from the first end wall to the second end wall the circumferentially extending wall comprising a smooth inner surface (see claim 26).  Actually, EP’614 teaches an apparatus for coating cores provided with a perforated drum (see the Title) and the inner surface of circumferentially extending wall of the cylindrical processing vessel is not smooth (provided with baffles 6, see Fig 3).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/